
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.43



OVERALL AGREEMENT

BETWEEN SAMSONITE CORPORATION AND KARLHEINZ TRETTER

AMENDMENT #1


        Effective February 1, 2001, for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the undersigned parties
hereby amend that particular Overall Agreement dated February 1, 1998, by and
between Samsonite Corporation and Karlheinz Tretter, as follows:

1.The text of Section 1, Term, is deleted in its entirety and is replaced with
the following:

"This Overall Agreement shall have a term (the "Term") beginning on the
Effective Date and expiring on March 31, 2003 ("Expiration Date")."

2.In Section 3, Compensation and Related Matters, the text of the last sentence
in Subsection 3(a) is deleted in its entirety and is replaced with the
following:

"Such compensation (the "Base Compensation") shall be Euros 365,000 gross per
annum, allocated in the same proportions as in Section 2.(c)."

3.In Section 3, the complete item (b) Annual Adjustment is deleted in its
entirety and is replaced with the following:

Management Incentive Bonus. The Executive shall be eligible to receive an annual
incentive bonus (the "Incentive Bonus") in respect of each fiscal year of the
Company that ends during the Term, starting with the fiscal year ending
January 31, 2002. The Incentive Bonus in respect of each fiscal year that ends
during the Term (each, a "Reference Year") shall be calculated on the terms
hereafter set forth in this Section 4 (d):

"Bonus Potential": This is the % of A.B.S. the Executive can get as an Incentive
Bonus, based on achievements of EBITDA and Personal Objectives versus pre-set
targets. 75% of the Bonus Potential is attributed to EBITDA achievements (TARGET
bonus) and 25% of this potential is attributed to achievement of personal
objectives (PROJECT Bonus).

"Kick-off point": no Incentive Bonus can be earned if achievements are below 90%
of the Original Business Plan (or amendments of same by the Board as explained
below). At "kick-off" point a bonus is earned of 12.5% of 75% of the A.B.S. (for
EBITDA achievements) and 12.5% of 25% of the A.B.S. (for achievement of Personal
Objectives).

"Target point": if 100% of the Original Business (or amendments of same by the
Board as explained below) is achieved, then a bonus is earned of 50% of 75% of
the A.B.S. (for EBITDA achievements) and 50% of 25% of the A.B.S. (for
achievement of Personal Objectives).

"Cap point": if 120% of the Original Business Plan (or amendments of same by the
Board) is achieved, then a bonus is earned of 75% of 75% of the A.B.S. (for
EBITDA achievements) and 75% of 25% of the A.B.S. (for achievement of Personal
Objectives). For specific achievements between "kick-off" and "cap point", the
corresponding bonus earning percentages will be extrapolated as shown on the
sample chart in exhibit.

EBITDA Targets and Personal Objectives will be set as follows: With respect to
each Reference Year ending after January 31, 2001, on or before March 15 of each
such year, the Board, in consultation with the C.O.O. and the C.E.O., shall
determine the "Annual EBITDA Target", the "Minimum EBITDA Target" and the
"Maximum EBITDA Target" for the Reference Year then current.

Promptly after such targets have been determined, the Company shall provide
written notice thereof to the Executive. The Annual EBITDA Targets determined by
the Board shall be reasonably achievable in the good faith judgment of the
Board, it being understood that the Maximum EBITDA Targets determined by the
Board shall generally reflect a more aggressive, "stretch" budget, and the
Minimum EBITDA Targets determined by the Board shall generally reflect an
improvement over actual EBITDA for the prior Reference Year. The Board shall
have the right, acting unilaterally and in good faith, to adjust the Annual
EBITDA Target, the Minimum EBITDA Target and the Maximum EBITDA Target upon the
occurrence of any acquisition, disposition or other significant event that
occurs after such targets have been determined. For purposes of this Section 4
(d), "EBITDA" shall mean, for any period, the Company's consolidated earnings
(excluding extraordinary gains and losses and gains or losses from the sale of
fixed assets outside of the ordinary course of business) from continuing
operations before interest and taxes for such periods but after depreciation and
EBITDA shall be determined on the same basis of the Annual EBITDA Target, the
Minimum EBITDA Target and the Maximum EBITDA Target.

Notwithstanding the foregoing, EBITDA for any reference year shall be equitably
adjusted by the Board (solely for the purposes of Section 4 (d) (i) to the
extent that the Company's business was not conducted in the ordinary course in
accordance with past practices.

The "Project Bonus" shall be payable to the Executive to the extent that the
Board determines that the Executive has satisfactorily completed certain
projects (the "Annual Projects" or "Personal Objectives") established by the
Board with respect to the Reference Year in accordance with this subparagraph.
The Company shall establish Annual Projects for each fiscal year during the Term
and shall provide the Executive with a written notice of such Annual Projects,
which shall describe such Annual Projects in reasonable detail. The Annual
Project of each Reference Year ending after January 31, 2001 shall be
established on or before March 15 of such year. The Annual Projects for each
such fiscal year shall be developed by the Board in consultation with the
Executive, and shall, in the good faith judgment of the Board, be reasonable
achievable. The Executive acknowledges that the Annual Projects established by
the Board may not be measured by financial results or other quantifiable
standards and may depend on subjective judgments by the Board, and the Executive
agrees that the determination of the Board as to the extent to which such Annual
Projects have been satisfactorily completed shall be conclusive for all
purposes, provided that such determination shall be made in good faith.

Each Incentive Bonus (including the Target Bonus and the Project Bonus) shall be
paid not more than 30 days after a determination by the Board that an applicable
performance goals have been met, and such determination shall be made not later
than 10 days following the filing of a Form 10-K for the Company, of if the
Company is not required to file a Form 10-K, not later than 10 days following
the date upon which the Company's audited financial statements first become
available.

3.To correct clerical errors, the cross-reference in Section 5(d) to
"Article 12.4 of the German Contract" is corrected to read "Article 12(h)(ii) of
the German Contract", and the reference in Section 5(e) to "Article 12.6.1(a) of
the German Contract" is corrected to read "Article 12(h) of the German
Contract."



4.In section 5 (e) the amounts have been changed to now read as follows:

The Overall Indemnity referred to above in Article 12.6.1 (a) of the German
Contract shall be equal to the lesser of:

(i)the excess of 500,000 EURO over the amount payable by Samsonite GmbH under
article 13 of the German Contract.

(ii)the excess of the amount of the Executive's Base Compensation which would
have been paid to the Executive pursuant to this Overall Agreement from the date
of termination of the German Contract through the Expiration Date, over the
amount payable by Samsonite GmbH under article 13 of the German Contract.



5.Since the Company is, by virtue of this Amendment #1, extending the Term of
the Overall Agreement upon the same or substantially similar terms and
conditions for a period of greater than one year beyond the original Expiration
Date, Section 5(f) is no longer applicable and is deleted in its entirety to be
replaced by the words: "Intentionally Left Blank."

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment #1
as of the date first above written.

[Signature page to Amendment #1 to Executive Management Agreement between
Samsonite Corporation and Karlheinz Tretter dated February 1, 1998.]

SAMSONITE CORPORATION   KARLHEINZ TRETTER
Signature:
 
/s/  LUC VAN NEVEL      

--------------------------------------------------------------------------------


 
Signature:
 
/s/  KARLHEINZ TRETTER      

--------------------------------------------------------------------------------

Print Name:   Luc Van Nevel

--------------------------------------------------------------------------------

       
Title:
 
C.E.O

--------------------------------------------------------------------------------


 
 
 
 





QuickLinks


Exhibit 10.43
OVERALL AGREEMENT BETWEEN SAMSONITE CORPORATION AND KARLHEINZ TRETTER AMENDMENT
#1
